NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LEE OTIS BARNETT, III,
Petitioner,

V.

DEPARTMENT OF VETERANS AFFAIRS,
Respondent.

2012-3189

Petition for review of the Merit Systems Protection
Board in case no. DC0432120392-I-1.

ON MOTION

ORDER

Lee Otis Barnett, III moves for leave to proceed in
forma pauperis

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

LEE BARNETT, 111 v. DVA 2
FoR THE CoURT

 1 3  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Lee Otis Barnett, III
Jeanne E. Davidson, Esq.

s24 ‘!HEFEDERAL C!RCUIT
SEP 13 2012

JAN HGRBA|.V
CLE¥K

u¢m¥!»'£‘»?wmn